I concur in holding that the motion in arrest of judgment should have been granted, but I do not think a repleader should be ordered, at least in so far as the husband is concerned. Not only did the declaration fail to allege any basis for allowance of damages to him, but he was not even a party plaintiff (See Sec. 4502, C.G.L). Indeed, the wife herself was not made a partyplaintiff, if the law be strictly followed. A married woman, in cases of this kind, cannot sue unless her husband be joined as a co-plaintiff with her. This was not done. Miami Jockey Club v. Aiken, 120 Fla. 544, 163 So. 51. But this was probably an amendable defect, as she attempted to sue "by her husband and next friend."
It was all right to qualify the jurors on voire dire as to their connection with insurance companies, but the statement should not have been made, in the presence of the jurors, *Page 441 
that plaintiff had been informed that the defendant was protected by insurance. This was not necessary. See Ryan v. Noble, 95 Fla. 830,  116 So. 766, and several later cases following that case.